- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofJune 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayers ID (CNPJ/MF) 04.032.433/0001-80 Corporate Registry ID (NIRE) 33300275410 Publicly-held Company NOTICE TO THE SHAREHOLDERS Rio de Janeiro, June 01, 2010  Contax Participações S.A. (Bovespa: CTAX3, CTAX4 and OTC: CTXNY) announces to the market and to its shareholders that the share fractions from the reverse stock split and simultaneous split of the grouped shares, approved on the Extraordinary Shareholders Meeting held on November 13, 2009, and duly informed in a Notice to the Shareholders released in the same day, were sold at Auctions held on the BM&FBOVESPA S.A.  Bolsa de Valores, Mercadorias e Futuros in May 17 and 24, 2010. The proceeds will be available to their respective shareholders, starting on June 04, being the unit values of common and preferred shares of R$26.9399958 and R$20.7982021, respectively. In total, 478,750 common shares and 279,666 preferred shares were sold. The proceeds will be available to the shareholders in accordance to the items listed below: (a) The bank account holders of Banco do Brasil will have the corresponding amount directly credited in their checking account held with the bank, if they opted for receiving the proceeds through their account at Banco do Brasil; (b) Other Shareholders shall seek a branch of Banco do Brasil which provides services to shareholders, so that they can receive the respective amounts; (c) The amount corresponding to the shares deposited at the Central Securities Depository of BM&FBOVESPA will be directly credited and the Central Securities Depository of BM&FBOVESPA will be in charge of transferring this amount to respective shareholders through the Custodian Agents; and d) Referring to Shareholders whose shares are blocked or their records are outdated, the amount will be retained by the Company and available to respective Shareholder, expressly if he/she submits documentation evidencing that blockade was cancelled and/or his/her identification, where applicable. Michel Neves Sarkis Chief Financial and Investor Relations Officer Contax Participações S.A. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: June 04, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
